DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 3/9/2021 has been entered.  Claims 22-26 and 28-34 remain pending in the present application.
Terminal Disclaimer
Terminal Disclaimer filed 3/9/2021 has been approved and entered.  The double patenting rejection set forth in the Non-Final Rejection dated 12/16/2020 has been overcome.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-27, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Geisinger US 4045070 (hereinafter Geisinger) in view of McDavid US 5647520 (hereinafter McDavid).

    PNG
    media_image1.png
    350
    565
    media_image1.png
    Greyscale

Re. Cl. 22, Geisinger discloses: A syringe body holder (Fig. 2) comprising: a handle (22, Fig. 1-2) configured to be hung on a support (see Fig., 1, due to the shape of 22 it can be hung on a support); a body (20, Fig. 2) connected to the handle and having a central opening for receiving a barrel of the syringe body (see Fig. 1-2), the body having an upper frustoconical wall portion (26, Fig. 3) and a lower annular wall portion (24, Fig. 3) for receiving the syringe body barrel therethrough (see Fig. 1);  the body configured to keep the syringe body upright with the handle hung on the support (see Fig. 1).
Re. Cl. 31, Geisinger discloses: the syringe body a lid movable between a closed position wherein the lid covers an opening of the syringe body and an open position wherein the lid is spaced from the opening of the syringe body (see Fig. 1, the holder is capable of being used with a body having the claimed structure either on the top of 10 or on the bottom of 10, near 12).
Re. Cl. 32, Geisinger discloses: A method for administering a formulate food solution (see Fig. 1), the method comprising: positioning a syringe body (10, Fig. 1) having a frustoconical collar portion (sloping surfaces of groove 16, Fig. 1, Col. 2 Lines 54-56) and a barrel portion (portion of groove which corresponds to 24, Fig. 1 and 3) in a central opening of a body of a holder (see Fig. 2) having an upper frustoconical wall portion (26, Fig. 3) for supporting the frustoconical collar portion of the syringe body (see Fig. 1; Col. 2, Lines 54-56) and a lower annular wall portion (24, Fig. 3) for receiving the barrel portion of the syringe body therethrough (see Fig. 1); and hanging the handle on a structure (see Fig. 1, Col. 2, Lines 60-63, “support”).
Re. Cls. 22-27 and 32, Geisinger does not disclose a first alignment portion extending from a portion of the upper frustoconical wall portion for receiving a projection of the syringe body to inhibit the syringe body from rotating within the central opening of the body (Cl. 22), the alignment portion is a pocket including a first side wall and a second side wall connected by a floor, the floor supporting the projection of the syringe body and the first and second side walls inhibiting substantial rotation of the syringe body (Cl. 23), a second alignment portion for receiving a second projection of the syringe body (Cl. 24), third and fourth alignment portions for receiving third and fourth projections of the syringe body, the first and third alignment portions being adjacent one another and opposite the second and fourth alignment portions (Cl. 25), the second alignment portion is a through opening on a side of the body sized to receive the second projection of the syringe body (Cl. 26), the alignment portion is adjacent the through opening (Cl. 27) or aligning a projection of the syringe body with an alignment portion extending from a portion of the upper frustoconical wall portion of the holder (Cl. 32). (30) and an inserted member (14). Re. Cl. 22, McDavid discloses a first alignment portion (see 154 with 156, Fig. 5) for receiving a projection (262, Fig. 21) of the inserted member to inhibit the syringe body from rotating within the central opening of the body (Col. 9, Lines 35-38).  Re. Cl. 23, McDavid discloses the alignment portion is a pocket including a first side wall and a second side wall connected by a floor (see Fig. 14), the floor supporting the projection of the syringe body and the first and second side walls inhibiting substantial rotation of the syringe body (see Fig. 14, the sides 158 and floor 156 would function as claimed).  Re. Cl. 24, McDavid discloses a second alignment portion (see annotated figure 5) for receiving a second projection of the syringe body (see Fig. 5, for receiving a different spline 262 in Fig. 21).  Re. Cl. 25, McDavid discloses third and fourth alignment portions (see annotated figure 5) for receiving third and fourth projections of the syringe body (see 262s, Fig. 21), the first and third alignment portions being adjacent one another and opposite the second and fourth alignment portions (see annotated figure 5).  Re. Cl. 26, McDavid discloses the second alignment portion is a through opening on a side of the body sized to receive the second projection of the syringe body (see annotated figure 5, the second alignment portion doesn’t have a bottom 156 and thus is a through hole).  Re. Cl. 27, McDavid the alignment portion is adjacent the through opening (see annotated figure 5).  Re. Cl. 32, McDavid discloses aligning a projection of the syringe body with an alignment portion (see Fig. 5 and 21; Col. 9 Lines 35-38). Re. Cls. 22 and 32, and the limitation the alignment portion “extending from a portion of the upper frustoconical wall portion,” it is the Examiner’s position that proposed combination would result in the claimed configuration.  As can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Geisinger device to include the alignment portion and projection of McDavid since McDavid states that such a modification would provide the ability to place the received device in the most convenient position before assembly (Col. 9, Lines 35-38).
Claims 29-30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Geisinger in view of McDavid as applied to claims 22-27 and 31-32 above, and further in view of Hidding US 2982434 (hereinafter Hidding).
Re. Cl. 30, Geisinger discloses the handle is elongated and includes a first end portion configured to be connected to the body (see 36, Fig. 2) and an opposite second end portion configured to be connected to the body (see 38, Fig. 2) but does not disclose the body includes at least one flat flange extending radially outward from the frustonical wall portion and the handle includes an end portion connected to the at least one flat flange and extending away from the at least one flat flange generally normal to the at least one flat flange (Cl. 29), that the connections at the first and second end are configured to be releasably connected (Cl. 30), or attaching the handle to the body by releasably connecting a first end portion of the handle to the body and releasably (Fig. 5) which includes a handle (10c, Fig. 6) which is attached to a body (12c, Fig. 6).  Re. Cl. 29, Hidding discloses the body (12c, Fig. 6) includes at least one flat flange extending radially outward from the wall portion (see Fig. 6, where 10c fits into, akin to 13a as shown in Fig. 5) and the handle includes an end portion connected to the at least one flat flange and extending away from the at least one flat flange generally normal to the at least one flat flange (see Fig. 6).  Re. Cl. 30, Hidding discloses that the connections at the first and second end are configured to be releasably connected (see Fig. 6, Col. 65-70, by having different colors for different bottles, the handles 10c must be removable to customize the device).  Re. Cl. 34, Hidding discloses attaching the handle to the body by releasably connecting a first end portion of the handle to the body and releasably connecting a second end portion of the handle to the body (see Fig. 6).  Re. Cl. 29, and the limitation “extending radially outward from the frustoconical wall portion,” it is the Examiner’s position that the limitation would be met by the combination, since Hidding in Fig. 6 discloses the flanges are flush with the top surface of the band, and therefore having the flanges flush with the top surface of the band in Geisinger, they would extend radially outward from the portion (26) in Geisinger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Geisinger handle to be attached to the body in the manner disclosed by Hidding since Hidding states that such a modification would enable the user to use handles with different colors to help the identification of the bottle contents when labels are lost or partially destroyed (Col. 2, Lines 65-70). 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Geisinger in view of McDavid as applied to claims 22-27 and 31-32 above, and further in view of Sanchez-Browning US 6280422 (hereinafter Sanchez).
Re. Cl. 33, Geisinger disclose filling an interior volume of the syringe body with a solution (see Fig. 1, Abstract, Lines 8-10, intravenous solution) but does not disclose that the solution is a formulated food solution.  Sanchez discloses a method for administering a formulated food solution (Fig. 2) comprising a syringe body (10, Fig. 2) which has an interior volume filled with a formulated food solution (Col. 3, Lines 5-7, liquefied food).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Geisinger device to be filled with a formulated food solution rather than IV liquid since Sanchez states that such a modification enables a person which is unable to ingest food orally to be fed through a surgically created stoma in the stomach or elsewhere (Col. 2, Lines 60-64).
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
Re. Applicant’s argument that Geisinger does not disclose the limitation “a body…having a central opening for receiving a barrel of a syringe body,” the Examiner 
Re. Applicant’s argument that Geisinger cannot disclose a body “configured keep the syringe body upright with the handle hung on the support,” the Examiner disagrees.  As can be seen in Fig. 1, the handle (22) and body (20) are movable relative to one another to a perpendicular orientation (shown in Fig. 1) which then is able to be hung on a support (see Col. 2, Lines 62-64).  In the hung configuration, the body is configured to keep a syringe body upright as can be seen in Fig. 1, by showing that the bottle 10 is upright or in a vertical position.  In other words, by having the flexible connection between the handle (22) and body (20), the body is configured to keep a supported syringe body upright in a vertical position while the handle is hung from a support as shown in Fig. 1.  Therefore, Applicant’s argument has been considered but is not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen US 6561129, Mitchell US 5174534 and Ho US 6435134 disclose other known holder arrangements which have interlocking members that prevent rotational movement between the interlocked members.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632